Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-5, 7-12 and 15-17 (dated 07/07/2020) are pending in this application and are now under consideration for examination. 
Priority
	Acknowledgment is also made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is 371 of PCT/EP2019/050610 filed on 01/11/2019 and claims the priority date of EPO Application 18151256.7 filed on 01/11/2018. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 07/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Claim Objections
	I. Recitation of “and/or” in claim 1 and claims 2-5, 712 and 15-17 depending therefrom makes the claims indefinite (claims 1, 11-12 and 16 recite “and/or”), as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
	II. Claim 12 is rejected to under 37 CFR 1.75 as being duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Examiner takes the position that the scope of claim 11 and the rejected claim 12 are one and the same.
Double Patenting rejection
Claim 12 is rejected to under 37 CFR 1.75 as being duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Examiner takes the position that the scope of claim 11 and the rejected claim 12 are one and the same.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-5, 7-12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-5, 7-12 and 15-17 as interpreted are directed to a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … (as in claims 1-5, 7-9, 11-12 and 15-16); said xylanase comprises a polypeptide having at least 80% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claim 10); and a method of use of said xylanase composition (as in claim 17).
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … (as in claims 1-5, 7-9, 11-12 and 15-16); said xylanase comprises a polypeptide having at least 80% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claim 10); and a method of use of said xylanase composition (as in claim 17). 
No information, beyond the characterization of  a composition comprising isolated polypeptides comprising the amino acid sequences of SEQ ID NO: 1… SEQ ID NO: 21 having xylanase activity and method of use of said composition(s) has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … (as in claims 1-5, 7-9, 11-12 and 15-16); said xylanase comprises a polypeptide having at least 80% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claim 10); and a method of use of said xylanase composition (as in claim 17).
	The claimed genus of polypeptides is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and the encoding polynucleotides is adequately described by the disclosure of the structures of the amino acid sequences of SEQ ID NO: 1 … SEQ ID NO: 21 having xylanase activity, since one could use structural homology to isolate those encoding polypeptides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (i) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	(ii) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(iii) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As the claimed genera of polypeptides include widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). 
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-5, 7-12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, because the specification, while being enabling for the characterization of characterization of  a composition comprising isolated polypeptides comprising the amino acid sequences of SEQ ID NO: 1… SEQ ID NO: 21 having xylanase activity and method of use of said composition(s); does not reasonably provide enablement for genus of polypeptides i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … (as in claims 1-5, 7-9, 11-12 and 15-16); said xylanase comprises a polypeptide having at least 80% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claim 10); and a method of use of said xylanase composition (as in claim 17). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue,' not 'experimentation' (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
The breadth of claims includes overly broad genus, applicants’ disclose no direction or guidance on how to design and make any polypeptide of undefined structure having desired activity as noted in the breadth above. Thus, instant specification and prior art failed to describe how to make and use the claimed genus of polypeptides sufficiently. Although, it is possible to display and create any protein structure in computer (in silico) and manipulate in any possible way, such as inserting any amino acid(s) into preexisting three-dimensional scaffold; the creation of desired catalytic/biologic activity in a solution is highly unpredictable.  
According to MPEP § 2164.02: “All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled.”; “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well-known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). All that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. Further the scope of enablement must only bear a “reasonable correlation” to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”; and “As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); < In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged “pioneer status” of invention irrelevant to enablement determination).”

Instant claims are so broad such that, instant disclosure of instant specification and a general knowledge in the art are not commensurate with the scope of instant claims for one skilled in the art to make and use claimed invention without undue experimentation. As noted above, the breadth of instant claims encompass an overly broad genus of undefined structures including variants, mutants and homologs.  
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural variability and its effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of genus of polypeptides i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … (as in claims 1-5, 7-9, 11-12 and 15-16); said xylanase comprises a polypeptide having at least 80% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claim 10); and a method of use of said xylanase composition (as in claim 17), having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Danielsen et al., (US 10,208,301), when given the broadest reasonable interpretation. 
Claims 1-5, 7-10 and 15-17 as interpreted are directed to a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … (as in claims 1-5, 7-9 and 15-16); said xylanase comprises a polypeptide having at least 80% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claim 10); and a method of use of said xylanase composition (as in claim 17). 
Danielsen et al., (US 10,208,301) disclose composition comprising xylanase activity;  said xylanase is GH30 xylanase having 100% sequence identity to SEQ ID NOs: 1, 2, 3, 16, 17, 18, 19, 20 & 21 of the instant invention (see provide sequence alignments); said compositions as animal feed compositions comprising calcium carbonate, calcium citrate, potassium carbonatite, zinc carbonate, methods for detecting solubilization of arabinoxylans, xylose solubilization assays. Applicants’ are directed to the following sections in Danielsen et al., (US 10,208,301): Abstract; col. 1, lines 59-67; col. 2, lines 50-61; col. 47, lines 18-67; col. 50, lines 62-67 to col. 51, lines 1-24; col. 66, lines 9-40; col. 80, lines 15-67; and entire document. 
Hence, Danielsen et al., (US 10,208,301) is deemed to anticipate claims 1-5, 7-10 and 15-17 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ compositions with the compositions of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the compositions of the prior art does not possess the same material structural and functional characteristics of the compositions of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7-12 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Danielsen et al., (US 10,208,301) as applied to claims 1-5, 7-10 and 15-17 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Khandeparker et al., (Biotechnol. Appl. Chem., 2014: 245-254) and Wood et al., (The J. Histochem. Cytochem., 1983, Vol. 31(6): 823-826). 
	The disclosure of Danielsen et al., (US 10,208,301) as applied to claims 1-5, 7-10 and 15-17 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Danielsen et al., is silent regarding “…as compared to an identical composition devoid of a source of calcium and/or a source of carbonate, as measured by the release of xylan oligomers as evaluated by measuring the fluorescence of the supernatant with excitation at 320 nm and emission at 440 nm with activity of the enzyme measured in arabinoxylan hydrolysing unit” (AHU; as in claims 11-12). 
Regarding claims 11-12, analogous art Khandeparker et al., (Biotechnol. Appl. Chem., 2014: 245-254) teach methods for determining the activity of a xylanase/enzymatic assay, in said assay the excitation wavelength is 335 nM and the emission wavelength is 440 nM using a fluorescence spectrophotometer (see Abstract; section 2.5, col. 2, page 246; and entire document).
Regarding claims 11-12, analogous art Wood et al., (The J. Histochem. Cytochem., 1983, Vol. 31(6): 823-826) also teach methods for determining the activity of a xylanase/enzymatic assay comprising various chromogenic substrates/dyes, in said assay the excitation wavelength is ~318 nM and the emission wavelength is 441 nM using a fluorescence spectrophotometer for the detection of arabinoxylans (see Abstract; Fig. 1, page 824; col. 2, paragraph 2, page 824; Table 1, page 825; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Danielsen et al., and employ the enzyme assay methods of Khandeparker et al., and Wood et al., that teach methods for determining the activity of a xylanase/enzymatic assay comprising various chromogenic substrates/dyes, in said assay the excitation wavelength is ~318 nM and the emission wavelength is 441 nM using a fluorescence spectrophotometer for the detection of arabinoxylans. The expectation of success is high, because the combined teachings of Danielsen et al., Khandeparker et al., and Wood et al., teach and provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Danielsen et al., Khandeparker et al., and Wood et al.,) i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase …; said xylanase comprises a polypeptide having at least 80% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21; and a method of use of said xylanase composition, as taught by the instant invention and as claimed in claims 1-5, 7-12 and 15-17 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-5, 7-12 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Danielsen et al., (US 10,208,301) as applied to claims 1-5, 7-10 and 15-17 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Khandeparker et al., (Biotechnol. Appl. Chem., 2014: 245-254) and Wood et al., (The J. Histochem. Cytochem., 1983, Vol. 31(6): 823-826).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652